FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 28, 2021

                                      No. 04-21-00171-CV

                                    Leticia RODRIGUEZ,
                                   Appellant/Cross-Appellee

                                                v.

                           Lydia RODRIGUEZ and Robert Pereida,
                                 Appellees/Cross-Appellants

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19456
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        This is a cross appeal from a district court judgment in a property dispute. The record on
appeal has not yet been filed. On May 27, 2021, appellees filed an “Emergency Motion for
Temporary Suspension of Writ of Possession.” In their motion, appellees represent that, on
February 5, 2021, the trial court issued a judgment against appellees “for the recovery of [a]
residence” with a “fair rental value” of $600.00 per month. Appellees further represent that, on
May 6, 2021, appellant obtained a writ of possession; that, on May 25, 2021, the writ of
possession was delivered; and that, on May 27, 2021, appellees filed a motion with the trial court
to set a supersedeas bond to suspend enforcement of the judgment. Appellees request, under
Texas Rule of Appellate Procedure 24.4(c), that we “suspend enforcement of the writ of
possession during the pendency of [appellees’] motion in the court below for a determination of
an amount of supersedeas bond.”
        Rule 24.4(c) provides: “The appellate court may issue any temporary orders necessary to
preserve the parties’ rights.” Rule 24.1 of the Texas Rules of Appellate Procedure provides that
a judgment debtor may supersede a judgment by posting “a good and sufficient bond.” See TEX.
R. APP. P. 24.1(a)(2). In a typical eviction case, we are precluded from suspending judgment
“unless, within 10 days of the signing of the judgment, the appellant files a supersedeas bond in
an amount set by the county court.” TEX. PROP. CODE ANN. § 24.007. Here, appellees’ request
to stay enforcement of the judgment has come over three months after judgment. Texas Property
Code section 24.007, however, only applies, by its terms, to “[a] judgment of a county court.”
Id. The judgment appealed in the instant case is that of a district court. Under these
circumstances, it does not appear that we are constrained by Texas Property Code section
                                                                                        FILE COPY

24.007. We, nevertheless, are mindful of its emphasis on timeliness in appeals where possession
of residential property is at issue. Accordingly, to preserve appellees’ rights on appeal until the
record and arguments are more fully developed, we GRANT IN PART appellees’ motion and
ORDER that enforcement of the district court’s writ of possession is SUSPENDED until the
district court has ruled on the motion to set a supersedeas bond or until June 11, 2021, whichever
is earlier.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court